ITEMID: 001-80115
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF KOROLEV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6;Violation of P1-1
JUDGES: Loukis Loucaides
TEXT: 4. The applicant was born in 1954 and lives in the town of Orenburg.
5. In 2000 the applicant sued the communication department of the Ural Military Circuit of the Ministry of Defence for social benefits provided to former military officers by law.
6. On 6 December 2000 the Kirovskiy District Court of Yekaterinburg accepted the applicant's action in part and awarded him 3,135.20 Russian roubles (RUR, approximately 130 euros). The judgment was not appealed against and became final.
7. On 19 December 2000 the Kirovskiy District Court issued the applicant with a writ of execution. It also sent a copy of the writ to the defendant.
8. In February 2001 the writ of execution was returned to the District Court because the defendant did not have funds to enforce the judgment.
9. On 4 April 2001 a bailiff instituted enforcement proceedings.
10. On 19 November 2003 the applicant was paid RUR 3,135.20.
VIOLATED_ARTICLES: 6
